Exhibit 10.1
 
June 17, 2016


Mr. Louis Belardi
2347 Schlosser Road
Harleysville, PA 19438




Dear Lou:


On behalf of the Board of Directors of ModusLink Global Solutions, Inc.
(“ModusLink Global” and the “Company”), this will confirm our recent offer to
you to become Executive Vice President and Chief Financial Officer of ModusLink
Global, effective June 27, 2016.  You shall also serve as the Chief Financial
Officer of ModusLink Corporation.  In these capacities, you will report directly
to Jim Henderson, Chief Executive Officer.


Your annualized base salary will be $325,000, less applicable withholdings and
deductions, paid biweekly in accordance with the Company’s payroll
practice.  For fiscal year 2017, which commences on August 1, 2016, you will be
eligible for a cash bonus of up to 60% of your base salary, subject to your
attainment of short-term performance objectives to be mutually agreed upon and
established.  The cash bonus will be paid no later than 75 days after the end of
the fiscal year.


Additionally, the Company will provide you with a sign on bonus of $50,000,
payable in the first paycheck following 30 days of employment and subject to
applicable withholdings and deductions.


You will be entitled to accrue vacation in accordance with the Company’s
vacation policies and will participate in any and all benefit programs, other
than any severance arrangement, that the Company establishes and makes generally
available to its employees from time to time provided you are eligible under
(and subject to all provisions of) any plan documents governing any such
programs.  A summary of your benefits is enclosed and the details of the plans
and coverages offered will be reviewed with you when you join the Company.


You represent and warrant (i) you have advised the Company in writing of any
agreement relating to noncompetition, non-solicitation or confidentiality
between you and any previous employer, (ii) you are not a party to or bound by
any other employment agreement, non-compete agreement or confidentiality
agreement with any other person or entity which will be violated by your
acceptance of this position, or which would interfere in any marital respect
with performance of your duties with the Company and (iii) you will not use any
confidential information or trade secrets of any person or party other than the
Company in connection with the performance of the duties with the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Finally please sign and return the following documents at your earliest
convenience: (i) the Company’s Code of Conduct, (ii) the Company’s standard form
Non-Disclosure and Developments Agreement; and (iii) the Company’s Policy on
Trading of Securities. Within the first three days of employment, please provide
the Company with documents supporting your eligibility to work in the United
States, so that we can complete an Employment Eligibility Verification Form
(Form I-9) for you.
 
This correspondence the entire agreement between you and the Company and
supersedes all prior offers, both verbal and written.  This correspondence does
not constitute a guarantee of employment or impose on the Company any obligation
to retain you as an employee for any set amount of time.  Your employment is at
will and may be terminated by you or the Company at any time for any or no
reason.


Lou, we are very pleased that you have chosen to join the ModusLink team, and we
are confident that you will make a significant contribution to our business!


Sincerely,
 
/s/ Kathleen V. Betts
 
Kathleen V. Betts
Chief Human Resources Officer
 

       
Agreed to, acknowledged and accepted,
              /s/ Louis Belardi   June 17, 2016  
Louis Belardi
 
Date
 